Citation Nr: 1412497	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-27 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a higher evaluation for plantar fasciitis, currently evaluated with a 10 percent rating for each the right and left foot.

Entitlement to a compensable rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 2009.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A hearing before the undersigned Veterans Law Judge was held in November 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

There are outstanding, relevant private treatment records dated from June 2010.  See August 2012 VA Form 21-4142.  The records must be requested.  Furthermore, contemporaneous VA examinations should be conducted to determine the current nature and severity of the Veteran's plantar fasciitis and allergic rhinitis.   

Accordingly, the case is REMANDED for the following action:

1. Ensure that all relevant VA treatment records pertaining are associated with the file.   

2.  Undertake appropriate development to obtain a copy of all outstanding non-VA treatment records pertinent to the Veteran's claims, to include records pertaining to treatment provided by S&W.  

3.  After completion of the foregoing, schedule the Veteran for examination to determine the nature and severity of the plantar fasciitis.  The examiner should review the record and note such review.  

The examiner should address all symptoms and functional impairment associated with the plantar fasciitis.  The examiner must indicate whether the plantar fasciitis results in limitation of motion of a foot or ankle.  The examiner must estimate the severity of the impairment associated with the right and left foot plantar fasciitis, i.e. whether it is slight, moderate, moderately severe, or severe.  An explanation should be provided for any opinion expressed.  

4.  Schedule the Veteran for examination to determine the nature and severity of the allergic rhinitis.  The examiner should review the record and note such review.  

The examiner should address all symptoms and functional impairment associated with the allergic rhinitis.  An explanation should be provided for any opinion expressed.  

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

